BRADLEY, Judge.
This case was appealed to the Supreme Court from a verdict and judgment entered below in favor of the defendant.
This case had been consolidated for trial in the Circuit Court with 8 Div. 402, Wanda Gale Coulter v. Ruby G. Holder. The appeals to the Supreme Court were taken separately but based on the record compiled from the consolidated trial.
The Supreme Court decided 8 Div. 402 on November 11, 1971, 287 Ala. 642, 254 So.2d 420 and on the same day transferred the companion case, 8 Div. 402-A, to this court, now 8 Div. 68, for decision.
The assignments of error argued in 8 Div. 402 are the same assignments argued in 8 Div. 402-A, and the opinion of the Supreme Court deciding 402 is decisive of the assignments of error relative to 402-A, and we, therefore, decide this case—8 Div. 68—in accordance with the decision reached by the Supreme Court in 8 Div. 402.
Reversed and remanded.